Citation Nr: 1704675	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-30 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the character of the Veteran's service is a bar to Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 12, 1967, to November 27, 1969, to include service in the Republic of Vietnam, and from November 28, 1969 to September 29, 1970, and was discharged under conditions other than honorable.  The Veteran died in May 2012 and the Appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2012 decisions by the VA Regional Office.  The March 2010 decision denied several claims for entitlement to service connection on the basis that the Veteran's character of service was a bar to VA benefits, and the Appellant was substituted as the claim in the appeal following the Veteran's death.  The September 2012 decision denied the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.

In a February 2015 decision, the Board denied the appeal as to the issue of whether the Veteran's service is a bar to VA benefits.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a joint motion for remand (JMR) by the Appellant and VA, vacated the February 2015 Board decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  In December 2015, the Board remanded the matter for further development, and also remanded the issue of entitlement to service connection for the cause of the Veteran's death for the issuance of a Statement of the Case.  The appeal as to this issue has since been perfected and is properly before the Board.

The Board notes that the underlying claims for entitlement to service connection for: an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); diabetes mellitus, type II; bilateral hearing loss; tinnitus; and multiple myeloma have not yet been adjudicated on the merits as a result of the March 2010 finding that the Veteran's character of service was a bar to the receipt of VA benefits.  In light of the Board's decision herein that the Veteran's character of discharge is not a bar to VA benefits, the above claims for service connection are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The Veteran was discharged from his last period of active duty service under conditions other than honorable for the good of the service in lieu of trial by court-martial; a March 1971 administrative decision determined that the Veteran's discharge was a bar to VA benefits.

2.  The probative evidence demonstrates that the Veteran was insane for VA purposes at the time of the acts that prompted his discharge from the military.

3.  The Veteran died in May 2012, and the death certificate lists a massive heart attack, due to or as a consequence of multiple myeloma with metastases and diabetes mellitus with complications, as the cause of death.

4.  The Veteran served in the Republic of Vietnam in 1968 and 1969.

5.  Multiple myeloma and diabetes mellitus are presumptively related to exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The criteria for status as a Veteran and entitlement to VA benefits have been met.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2016).
2.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 1116 (West 2014); 38 C.F.R. §§ 3.5, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision represents a full grant of the claims decided herein.  Therefore, no discussion of VA's duties to notify or assist is necessary.  

I.  Character of Service

When a person is seeking VA benefits, it first must be shown that the service member upon whose service such benefits are predicated has attained the status of veteran.  38 U.S.C.A. § 1110 (West 2014); Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  
38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a), and regulatory bars listed in 38 C.F.R. § 3.12(c)-(d).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Regardless of the character of discharge listed on the DD Form 214, the law states that benefits are not payable where the former service member was discharged or released under specific conditions, including as a deserter.  38 C.F.R. § 3.12(c)(4).  This bar to benefit entitlement does not apply where the former service member is determined to have been insane at the time of the offense leading to discharge.  
38 C.F.R. § 3.12(b).

VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

The Veteran enlisted for a three-year period of service on September 12, 1967.  Following service in the Republic of Vietnam, he was discharged honorably on November 27, 1969, and reenlisted on November 28, 1969.  The record reflects that he was absent without official leave (AWOL) from January 8, 1970, to January 12, 1970, and from February 20, 1970, to July 30, 1970.  The record further indicates that the Veteran eloped during the first period of AWOL, and that he reported that he was AWOL for the second period in order to spend time with his new wife, who was expecting a child, and because he was unable to think clearly after returning from service in the Republic of Vietnam.  During the second period of AWOL, the Veteran received mental health treatment at a state hospital on four occasions.  In August 1970, he requested discharge for the good of the service in lieu of trial by court-martial after being advised that a court-martial conviction carried the possibility of the receipt of a dishonorable discharge.  The Veteran was discharged under other than honorable conditions on September 29, 1970, and was dropped from the rolls as a deserter.  

In March 1971, an administrative decision determined that the Veteran's discharge was a bar to VA benefits due to his classification as a deserter despite his first period of honorable service, as he was not eligible for complete separation on November 27, 1969.

The Appellant asserts that the Veteran's discharge under other than honorable conditions should not be a bar to VA benefits.  The Appellant's representative contends that the Veteran was insane for VA purposes at the time of the actions which led to his discharge under other than honorable conditions.  Upon review, the Board finds the evidence supports this contention.

In that regard, a May 1970 statement from the Michigan Department of Health indicated that the Veteran had been seen as an outpatient at Pontiac State Hospital and needed further treatment for "emotional problems."  A July 1970 statement from the Michigan Department of Health provided further detail and indicated that the Veteran had been seen in May and twice in July in relation to stress about whether or not to return to the Army.  Dr. F.G., a psychiatrist, indicated that the Veteran had a long history of impulsiveness, explosive anger, and difficulty adjusting to authority.

In September 2009, a psychiatrist, Dr. Y.S., and a psychologist, O.N., provided an opinion that the Veteran developed "severe emotional problems" during his service in the Republic of Vietnam, and that he did not know how to deal with the horror of war.  Dr. Y.S. and O.N. further opined that the Veteran had a breakdown and became suicidal and psychotic.

A VA opinion was obtained in February 2016.  Following review of the claims file, the examiner opined that it was at least as likely as not that the Veteran exhibited "a more or less prolonged deviation from his normal method of behavior" at the time of his periods of AWOL.  In support of this conclusion, the examiner further opined that at the time of his periods of AWOL, the Veteran had an age-determined lack of sophisticated social reasoning, was under duress, and had recently developed PTSD.  The examiner noted that the Veteran's mental health record indicated that he was not in his "right mind" at the time he went AWOL.  Furthermore, the examiner indicated that the Veteran was treated for PTSD later in life, and that it is well-known that PTSD can cause the sufferer to behave in ways which meet the criteria for VA's definition of insanity.  The examiner also pointed to the fact that, prior to his periods of AWOL, the Veteran had beyond average performance ratings and, as such, his conduct represented a deviation from his normal method of behavior and departure from the accepted standards of the community to which he belonged, and strongly suggested that he lacked adaptability to make further adjustment to the social customs of the military community.  The examiner ultimately concluded that there was at least an equal likelihood that the Veteran was "insane" as that he was not.

In March 2016, the Appellant submitted an additional opinion from a psychologist, Dr. J.M.  After a very thorough review of the evidence, Dr. J.M. also opined that there was more than adequate evidence to suggest that at the time of the AWOL offenses the Veteran was insane as defined by VA.  Dr. J.M. further opined that at the time of the offenses the Veteran exhibited a more or less prolonged deviation from his normal method of behavior due to disease, specifically PTSD.  In support of the opinion, Dr. J.M. noted that the Veteran had received treatment at Pontiac State Hospital four times on an emergent basis during his second period of AWOL, and that there was evidence that the Veteran had suffered from PTSD since he served in the Republic of Vietnam.

In light of the two positive medical opinions, the evidence demonstrating that the Veteran sought mental health treatment during his second period of AWOL, and the fact that there is no affirmative evidence to the contrary, the Board finds that the evidence weighs in favor of a finding that the Veteran was legally insane, as defined in 38 C.F.R. § 3.354, during his periods of AWOL which led to his discharge under other than honorable conditions.  As such, under the provisions of 38 C.F.R. 
§ 3.12(b), the fact that the Veteran was discharged for the good of the service in lieu of court-martial due to prolonged AWOL status is not a bar to the payment of VA benefits.  

II.  Service Connection for the Cause of the Veteran's Death

The Appellant asserts that multiple myeloma and diabetes mellitus contributed to the Veteran's death and were related to his active duty service, specifically service in the Republic of Vietnam.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b)-(c).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam for any period of time during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A.      § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus and multiple myeloma shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

Here, the Veteran's service personnel records reflect active duty service in the Republic of Vietnam during the relevant time period.  As such, the Veteran is presumed to have been exposed to herbicide agents during that service.  Multiple myeloma and diabetes mellitus are presumptively related to exposure to herbicide agents and the record reflects that both disabilities were contributory causes of the Veteran's death.  Accordingly, resolving the benefit of the doubt in the Appellant's favor, the Board finds service connection for the cause of the Veteran's death is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 








	(CONTINUED ON NEXT PAGE)


ORDER

The character of the Veteran's discharge from service is not a statutory or regulatory bar to receipt of VA benefits; the appeal as to this issue is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


